Case 19-03026-jal    Doc 44     Filed 10/06/20     Entered 10/06/20 12:50:46      Page 1 of 10




                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

IN RE:                                     )
                                           )
GLENN C. RICHARDSON                        )
                                           )
and                                        )
                                           )
KAREN M. RICHARDSON                        )              Case No. 19-31046-jal
                                               1. )
                                    )                     Chapter 7
                     Debtors        )
                                    )
____________________________________)
                                    )
ICELAND SPORTS COMPLEX, LLC, )                            Adv. No. 19-03026-jal
                                    )
                  Plaintiff         )
                                    )
V.                                  )
                                    )
GLENN C. RICHARDSON                 )
                                    )
and                                 )
                                    )
KAREN M. RICHARDSON                 )
                                    )
                  Defendants        )
____________________________________)

                                          * * * * *

                                MEMORANDUM OPINION

       This matter is before the Court on the Motion for Summary Judgment of the Plaintiff,

Iceland Sports Complex, LLC (“Iceland”), seeking an order that a debt owed to it for conversion

by the Defendants and Debtors, Glenn and Karen Richardson (“the Richardsons”), is

nondischargeable.




                                               1
Case 19-03026-jal     Doc 44    Filed 10/06/20      Entered 10/06/20 12:50:46       Page 2 of 10




       This Court has jurisdiction over this adversary proceeding pursuant to Section 523 of the

Bankruptcy Code and 28 U.S.C. § 1334.           This case is a core proceeding pursuant to 28

U.S.C. §§ 157(b)(2)(I) and 157(b)(2)(J). For reasons set forth below, the Court finds that the

Richardsons’ debt resulting from the Jefferson Circuit Court judgment against them is

nondischargeable under 11 U.S.C. § 523(a)(6).

                    FACTUAL AND PROCEDURAL BACKGROUND

       The debt at issue is based on a State Court order entered on June 23, 2020 by the Jefferson

Circuit Court, Division Eight in Louisville, Kentucky, granting summary judgment in favor of

Iceland on the merits of its conversion claim against the Richardsons. That State Court order

granted summary judgment based on the Richardsons’ guilty pleas and resulting criminal

convictions for wire fraud under 18 U.S.C. § 1343 and 18 U.S.C. § 2. Those judgments were

entered on February 5, 2018 in the United States District Court for the Western District of

Kentucky.

       In its order, the Jefferson Circuit Court granted summary judgment to Iceland on the merits

of its conversion claim but did not determine the amount of damages owed to Iceland. As such,

the amount of the debt owed by the Richardsons to Iceland on the conversion for which they have

been found liable has not yet been determined. Nevertheless, this Court can still find that the

eventual damages, which are appropriately determined by the Jefferson Circuit Court at trial, are

a nondischargeable debt because they are damages for willful and malicious injury under 11 U.S.C.

§ 523(a)(6).

                           SUMMARY JUDGMENT STANDARD

       Federal Rule of Civil Procedure 56(c), made applicable to bankruptcy proceedings by

Bankruptcy Rule 7056, provides that a court shall render summary judgment if the pleadings,



                                                2
Case 19-03026-jal       Doc 44     Filed 10/06/20       Entered 10/06/20 12:50:46      Page 3 of 10




depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.

        The party moving the Court for summary judgment bears the burden of showing that “there

is no genuine issue as to any material fact and that [the moving party] is entitled to judgment as a

matter of law.” Jones v. Union County, 296 F.3d 417, 423 (6th Cir. 2002); see generally Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party meets that burden, the

nonmoving party “must identify specific facts supported by affidavits, or by depositions, answers

to interrogatories, and admissions on file that show there is a genuine issue for trial.” Hall v.

Tollett, 128 F.3d 418, 422 (6th Cir. 1997).

        In determining the existence or nonexistence of a material fact, a court will view the

evidence in a light most favorable to the nonmoving party. Tennessee Dep’t of Mental Health &

Mental Retardation v. Paul B., 88 F.3d 1466, 1472 (6th Cir. 1996). Absent such evidence from

the nonmoving party, the Court need not comb the entire record to determine if any of the available

evidence could be construed in such a light. See Poss v. Morris (In re Morris), 260 F.3d 654, 665

(6th Cir. 2001) (holding that the “trial court no longer has the duty to search the entire record to

establish that it is bereft of a genuine issue of material fact”).

                                            DISCUSSION

        A federal court deciding whether to apply issue preclusion to an earlier state court

judgment must first examine the issue preclusion law of the state in which the judgment was

rendered. Bay Area Factors v. Calvert (In re Calvert), 105 F.3d 315, 317 (6th Cir. 1997) (quoting

Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 375 (1985)). Because the

conversion judgment was entered by the Jefferson Circuit Court, this Court must look to Kentucky



                                                    3
Case 19-03026-jal         Doc 44       Filed 10/06/20        Entered 10/06/20 12:50:46             Page 4 of 10




issue preclusion law. 1 For Plaintiffs to prevail on their Motion for Summary Judgment, they must

satisfy the following elements of issue preclusion under Kentucky law:

                 (1) the precise issue must have been raised and actually litigated in
                 the prior proceedings; (2) the determination of the issue must have
                 been necessary to the outcome of the prior proceedings; (3) the prior
                 proceedings must have resulted in a final judgment on the merits;
                 and (4) the party against whom estoppel is sought must have had a
                 full and fair opportunity to litigate the issue in the prior proceeding.


Ark. Coals, Inc. v. Lawson, 739 F.3d 309, 320–21 (6th Cir. 2014) (quoting Georgia–Pacific

Consumer Products LP v. Four–U–Packaging, Inc., 701 F.3d 1093, 1098 (6th Cir. 2012)).

        To meet the first element of issue preclusion and prove that the issues before this Court are

the same as those previously raised and litigated, Plaintiffs must show that the prior decisions

satisfy the elements of their claims under the Bankruptcy Code. MarketGraphics Research Grp.,

Inc. v. Berge (In re Berge), 953 F.3d 907, 917 (6th Cir. 2020). In other words, this Court must

determine whether the conduct for which the Jefferson Circuit Court found the Richardsons liable

is a “willful and malicious injury” under § 523(a)(6) of the Bankruptcy Code. If it is, and if the

other elements of issue preclusion are met, then the doctrine acts to prevent relitigation of that

conduct, and the judgment debt resulting from that liability must be held nondischargeable under

§ 523(a)(6) as a debt for a willful and malicious injury.

        Courts in the Sixth Circuit have held that conversion of property is conduct that falls within

the definition of a willful and malicious injury for nondischargeability purposes. See Steier v. Best

(In re Best), 109 F. App’x 1, 4 (6th Cir. 2004) (listing “conversion” among the “types of

misconduct [that] satisfy the willful and malicious injury standard”). Following Sixth Circuit




1
 The doctrine of issue preclusion is also known by the older term “collateral estoppel,” and many relevant opinions
refer to the doctrine as such. However, the Supreme Court has indicated that it prefers “issue preclusion” over the
“more confusing lexicon” of collateral estoppel. Taylor v. Sturgell, 553 U.S. 880, 892 n.5 (2008).

                                                        4
Case 19-03026-jal      Doc 44    Filed 10/06/20      Entered 10/06/20 12:50:46        Page 5 of 10




precedent, courts in this Circuit and District have held that state court judgments for conversion

have preclusive effect rendering those judgments nondischargeable as a willful and malicious

injury under § 523(a)(6). See Cornerstone Indus. Corp. v. Kaufman (In re Kaufman), 535 B.R.

742, 748 (Bankr. W.D. Ky. 2015) (citing Staskus v. Gene Weiss’ Place For Fitness, 145 F.3d 1333

(Table), 1998 WL 242339 (6th Cir. 1998)); see also Kasishke v. Frank (In re Frank), 425 B.R.

435, 443 (Bankr. W.D. Mich. 2010).

       To be held nondischargeable, the Richardsons’ liability must be for an injury that is both

“willful” and “malicious” – these are separate elements under § 523(a)(6) that must both be met

for the discharge exception to apply. In re Berge, 953 F.3d at 914. A “willful” injury stems from

conduct by which a defendant intended “the consequences of an act, not simply the act itself.”

Kawaauhau v. Geiger, 523 U.S. 57, 61–62 (1998). For the injury to be “malicious,” the debtor

must have acted “in conscious disregard of one’s duties or without just cause or excuse.” Wheeler

v. Laudani, 783 F.2d 610, 615 (6th Cir. 1986). Despite the fact that “in many cases, the same facts

that support a finding of willful conduct under § 523(a)(6) will likewise support a finding that the

debtor acted with malice,” courts must nonetheless “analyze independently whether a debtor has

willfully, and also maliciously, injured the creditor before rendering a debt non-dischargeable in

accordance with § 523(a)(6).” In re Berge, 953 F.3d at 916.

       The facts of this case indicate that the Richardsons’ conduct constitutes both a willful and

malicious injury. The willfulness of the injury can be ascertained from the record supplied by the

Jefferson Circuit Court and the District Court, which describe a course of repetitive injurious

conduct by the Richardsons – “depositing money that wasn’t theirs into an account that was.”

Iceland Sports Complex, LLC. v. Glenn C. Richardson, et al., No. 12-CI-05397 (Jeff. Cir. Ct., June

23, 2020). Even more indicative of the willfulness of this conversion is the fact that the deposits



                                                 5
Case 19-03026-jal      Doc 44     Filed 10/06/20      Entered 10/06/20 12:50:46        Page 6 of 10




of Iceland funds into the Richardsons’ account continued over the span of six years, from 2005 to

2011. There is no suggestion from the record that any of this conduct – six years of depositing an

employer’s funds into an employee’s account – was accidental.

       Finally, the willfulness of the Richardsons’ conversion is demonstrated by their guilty pleas

and convictions in criminal court for wire fraud arising out of the same transaction. The wire fraud

statute under which the Richardsons were convicted, 18 U.S.C. § 1343, carries an intent

requirement. United States v. Daniel, 329 F.3d 480, 487 (6th Cir. 2003) (“To convict a defendant

of wire fraud the government must prove specific intent”). Pleas and convictions for criminal

conduct that also leads to liability in civil court for the same conduct can be properly used by

bankruptcy courts to inform a debtor’s willfulness for nondischargeability purposes. See West Am.

Ins. Co. v. Morris (In re Morris), 229 B.R. 683, 685 (Bankr. E.D. Ky. 1999) (holding

nondischargeable a state court civil judgment based on the debtor’s burglary for which he was also

criminally convicted, and ruling that the debtor’s criminal guilty plea demonstrated his intent to

harm the plaintiff and fulfilled the willful injury requirement of § 523(a)(6)); see also In re Selig,

2018 WL 889350, at *4, *7 (Bankr. E.D.N.Y. Jan. 24, 2018) (“As a result of the plea, the

Defendant admitted to possessing the criminal intent…, and as a result of the civil judgment, the

Defendant’s criminal act has been tied to the harm inflicted upon the Plaintiff… Her criminal

conviction by plea is conclusive proof of her intent to harm the Plaintiff, and the Defendant is

collaterally estopped from re-litigating the issue.”) The Richardsons’ actions occurred over the

course of six years and involved a scheme of regularly depositing checks made out to Iceland into

their own personal account, and they pled guilty and were convicted of wire fraud for that conduct.

As such, the injury caused by the Richardsons was willful.




                                                  6
Case 19-03026-jal      Doc 44     Filed 10/06/20      Entered 10/06/20 12:50:46         Page 7 of 10




       The injury was also malicious, because the Richardsons acted with conscious disregard to

their duties, including especially their fiduciary duties owed to Iceland as their employer. The

seriousness of the conduct, such that it led to criminal convictions, and the long period of time

during which it took place, also establish the maliciousness of the injury. Hence, both the “willful

injury” and “malicious injury” elements are met, and the debt arising from this injury is

nondischargeable under § 523(a)(6). This means that the “precise issue” of that debt’s

nondischargeability was raised and litigated in the Jefferson Circuit Court opinion on which

Iceland’s motion for summary judgment relies, fulfilling the first element of issue preclusion.

       There is also no doubt that the determination of this issue was necessary to the outcome of

the prior proceedings, or that the prior proceedings resulted in a final judgment on the merits. The

Richardsons’ intent in depositing Iceland checks in their own account, and the maliciousness of

that conduct, were evinced by and necessary to their criminal convictions in District Court and the

final judgment against them in Jefferson Circuit Court. Hence, the second and third elements of

issue preclusion are also met. And finally, the Richardsons had a full and fair opportunity to litigate

their conduct during the criminal trial against them in District Court, meeting the fourth element

of issue preclusion. See Gossage v. Roberts, 904 S.W.2d 246, 249 (Ky. Ct. App. 1995) (holding

that a defendant’s ability to raise defenses in criminal court provided a “full and fair opportunity”

to litigate his criminal conduct which was later the subject of a civil suit against him).

                                          CONCLUSION

       Because all the elements of issue preclusion have been met, the Richardsons are precluded

from relitigating their conduct in depositing Iceland funds into their personal check account. After

examining the records from the Jefferson Circuit Court order holding the Richardsons liable for

conversion, and from the District Court for the Western District of Kentucky in which they pled



                                                  7
Case 19-03026-jal      Doc 44     Filed 10/06/20     Entered 10/06/20 12:50:46         Page 8 of 10




guilty and were convicted of wire fraud, together with the parties’ pleadings before this Court,

there remains no issue as to any material fact on the question of whether the Richardsons’ liability

for conversion is nondischargeable. That conduct meets the elements of a nondischargeable debt

for a willful and malicious injury under § 523(a)(6). A separate order will be entered directing that

the amount of the Richardsons’ debt for conversion liability, which at this time is undetermined

by the Jefferson Circuit Court, will be held nondischargeable. Therefore, the unliquidated debt

owed to Iceland Sports Complex, LLC for conversion by the Defendants and Debtors, Glenn and

Karen Richardson, is nondischargeable.




                                                         Dated: October 6, 2020




                                                 8
Case 19-03026-jal      Doc 44     Filed 10/06/20     Entered 10/06/20 12:50:46         Page 9 of 10




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

IN RE:                              )
                                    )
GLENN C. RICHARDSON                 )
                                    )
and                                 )
                                    )
KAREN M. RICHARDSON                 )                         Case No. 19-31046-jal
                                    )
                                    )                         Chapter 7
                  Debtors           )
                                    )
____________________________________)
                                    )
ICELAND SPORTS COMPLEX, LLC, )                                Adv. No. 19-03026-jal
                                    )
                  Plaintiff         )
                                    )
V.                                  )
                                    )
GLENN C. RICHARDSON                 )
                                    )
and                                 )
                                    )
KAREN M. RICHARDSON                 )
                                    )
                  Defendants        )
____________________________________)

                                            * * * * *

                                             ORDER

       Pursuant to the Memorandum Opinion entered this date and incorporated herein by

reference, and the Court being duly and sufficiently advised,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Motion for Summary

Judgment of the Plaintiff, Iceland Sports Complex, LLC, be and hereby is GRANTED. There are

no genuine issues of material fact, and Plaintiff is entitled to Judgment in its favor as a matter of



                                                 9
Case 19-03026-jal      Doc 44     Filed 10/06/20     Entered 10/06/20 12:50:46          Page 10 of
                                              10



law. Therefore, the debt owed to Plaintiff by defendants, Debtors Glenn C. Richardson and Karen

M. Richardson, for conversion be and hereby is nondischargeable pursuant to 11 U.S.C. §

523(a)(6). This is a final and appealable judgment. There is no just cause for delay.




                                                     Dated: October 6, 2020




                                               10
